



Exhibit 10.2


[Dealer’s name and address]


To:
Pluralsight, Inc.
182 North Union Avenue
Farmington, Utah 84025
From:
[Dealer’s name]
Re:
[Base][Additional] Capped Call Transaction
Ref. No:
[__________] If applicable.
Date:
[___________], 2019

Dear Ladies and Gentlemen:
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [__________] (“Dealer”)
and Pluralsight, Inc. a Delaware corporation (“Counterparty”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.
1.This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern and in the event of any inconsistency between terms defined in the
Equity Definitions and this Confirmation, this Confirmation shall govern.
Certain defined terms used herein have the meanings assigned to them in the
Indenture [to be] dated as of March [__], 2019 between Counterparty and U.S.
Bank National Association as trustee (the “Indenture”) relating to the
USD[__________] principal amount of [__]% Convertible Senior Notes due 2024 (the
“Base Convertible Securities”) together with any [__]% Convertible Senior Notes
due 2024 [that may be] Include for confirmation relating to the base convert
offering. issued pursuant to the Initial Purchasers’ option under the Purchase
Agreement (as defined below) (the “Optional Convertible Securities” and,
together with the Base Convertible Securities, the “Convertible Securities”). In
the event of any inconsistency between the terms defined in the Indenture and
this Confirmation, this Confirmation shall govern. [For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation but prior to the execution
of the Indenture, the parties will amend this Confirmation in good faith to
preserve the economic intent of the parties based on the draft of the Indenture
so reviewed.] Include for confirmation relating to the base convert offering and
confirmation relating to the greenshoe convert offering, if executed before the
initial closing. The parties further acknowledge that references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution and if the Indenture is, or the Convertible Securities are, amended,
supplemented or modified following their execution, any such amendment,
supplement or modification (other than any amendment or supplement (1) pursuant
to Section 10.01(k) of the Indenture that, as reasonably determined by the
Calculation Agent, conforms the Indenture to the description of the Convertible
Securities in the Offering Memorandum dated March [__], 2019 relating to the
Convertible Securities, and (2) a Merger Supplemental Indenture (as defined
below)) will be disregarded for purposes of this Confirmation (other than as
provided in Section 8(a) below) unless the parties agree otherwise in writing.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the Trade Date (but without any Schedule
except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine) and the election of
USD as the Termination Currency, [([ii) the election of an executed guarantee of
[__________] (“Guarantor”) dated as of the Trade Date in substantially the form
attached hereto as Schedule 1 as a Credit Support Document,] (iii) the election
of Guarantor as Credit Support Provider in relation to Dealer and (iv)]
Guarantee to be provided if Dealer ordinarily provides a guarantee, typically
from Parent, for similar capped call transactions. [and (ii)] the election that
the “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply
to Dealer, (a) [with a Threshold Amount” of 3% of the shareholders’ equity of
[Dealer]/[[Dealer Parent] (“Dealer Parent”)]





--------------------------------------------------------------------------------





Include as applicable on the Trade Date, (b) “Specified Indebtedness” having the
meaning set forth in Section 14 of the Agreement, except that it shall not
include any obligation in respect of deposits received in the ordinary course of
Dealer's banking business, (c) the phrase “, or becoming capable at such time of
being declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of
the Agreement, and (d) the following sentence shall be added to the end of
Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the relevant party to
make payment when due; and (iii) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”).
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.
2.The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
General Terms:
Trade Date:
[_________], 2019
Effective Date:
The closing date of [the initial issuance of] Include for confirmation relating
to the base convert offering. the Convertible Securities [issued pursuant to the
Initial Purchasers’ option under the Purchase Agreement (as defined below)
exercised on the date hereof] Include for confirmation relating to the greenshoe
convert offering, if any..
Option Style:
“Modified American”, as described under “Procedures for Exercise” below.
Option Type:
Call
Seller:
Dealer
Buyer:
Counterparty
Shares:
Class A Common Stock of Counterparty, par value USD$0.0001 (Ticker Symbol:
“PS”).
Number of Options:
[The number of Base Convertible Securities in denominations of USD1,000
principal amount issued by Counterparty on the closing date for the initial
issuance of the Convertible Securities.] Include for the base capped call.[The
number of Optional Convertible Securities in denominations of USD1,000 principal
amount purchased by the Initial Purchasers (as defined in the Purchase
Agreement), at their option pursuant to Section 2 of the Purchase Agreement (as
defined below).] Include for the additional capped call. For the avoidance of
doubt, the Number of Options shall be reduced by each exercise of Options
hereunder. In no event shall the Number of Options be less than zero. For the
base capped call, the total should be equal to the number of Convertible
Securities in principal amount of $1,000 initially issued on the closing date
for the Convertible Securities (excluding any Convertible Securities sold
pursuant to the option). For the additional capped call, the total should be
equal to the number of additional Convertible Securities in principal amount of
$1,000 purchased by the Initial Purchasers (as defined in the Purchase
Agreement) at their option pursuant to Section 2 of the Purchase Agreement.
Applicable Percentage:
[__]%
Option Entitlement:
A number equal to the product of the Applicable Percentage and [____] To be the
initial Conversion Rate..
Number of Shares:
As of any date, the product of (i) the Number of Options, and (ii) the Option
Entitlement.






--------------------------------------------------------------------------------





Conversion Rate:
As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date.
Strike Price:
$[___] To be the initial Conversion Price.
Cap Price:
$[___].
Premium:
USD [_____]Dealer and Counterparty hereby agree that notwithstanding anything to
the contrary herein or in the Agreement, following the payment of the Premium,
in the event that (a) an Early Termination Date (whether as a result of an Event
of Default or a Termination Event) (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement that is within the Counterparty’s
control) occurs or is designated with respect to any Transaction and, as a
result, Counterparty owes to Dealer the amount calculated under Section 6(d) and
Section 6(e) or otherwise under the Agreement (calculated as if the Transactions
terminated on such Early Termination Date were the sole Transactions under the
Agreement) or (b) Counterparty owes to Dealer, pursuant to Sections 12.2, 12.3,
12.6, 12.7, 12.8 or 12.9 of the Equity Definitions or otherwise under the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.
Premium Payment Date:
The Effective Date
Exchange:
The NASDAQ Global Select Market

Related Exchange:
All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section.
Procedures for Exercise:
 
Exercise Dates:
Each Conversion Date
Conversion Date:
[Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Trade Date to and including the Expiration Date,
for Convertible Securities, each in denominations of USD1,000 principal amount,
that are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture, excluding Convertible Securities (i) that are Excluded
Convertible Securities for which the provisions of Section 8(b) of this
Confirmation shall apply or (ii)(A) with respect to which Counterparty has made
an “Exchange Election” pursuant to Section 14.12 of the Indenture and (B) that
have been accepted by the designated financial institution pursuant to Section
14.12 of the Indenture (such Convertible Securities, other than those excluded
as set forth above, the “Relevant Convertible Securities” for such Conversion
Date).] Include for base capped call confirmation only.
[Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Trade Date to and including the Expiration Date,
for Convertible Securities, each in denominations of USD1,000 principal amount,
that are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture (excluding Convertible Securities (i) that are Excluded
Convertible Securities for which the provisions of Section 8(b) of this
Confirmation shall apply or (ii)(A) with respect to which Counterparty has made
an “Exchange Election” pursuant to Section 14.12 of the Indenture and (B) that
have been accepted by the designated financial institution pursuant to Section
14.12 of the Indenture) but are not “Relevant Convertible Securities” under, and
as defined in, the confirmation between the parties hereto regarding the Base
Convertible Capped Call Transaction dated [___], 2019 (Transaction Ref. No.
[___]) (the “Base Convertible Capped Call Transaction Confirmation”) (such
Convertible Securities, the “Relevant Convertible Securities” for such
Conversion Date). For the purposes of determining whether any Convertible
Securities will be Relevant Convertible Securities hereunder or under the Base
Convertible Capped Call Transaction Confirmation, Convertible Securities that
are converted pursuant to the Indenture shall be allocated first to the Base
Convertible Capped Call Transaction Confirmation until all Options thereunder
are exercised or terminated.] Include for additional capped call confirmation
only.






--------------------------------------------------------------------------------





Required Exercise on Conversion Dates:
On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.
Excluded Convertible Securities:
[Convertible Securities surrendered for conversion (in accordance with the terms
of the Indenture) on any date prior to the Free Convertibility Date.] Include
for base capped call confirmation only. [Convertible Securities surrendered for
conversion on any date prior to the Free Convertibility Date that are not
“Excluded Convertible Securities” under, and as defined in, the Base Convertible
Capped Call Transaction Confirmation. For purposes of determining whether any
Convertible Securities will be Excluded Convertible Securities hereunder or
under the Base Convertible Capped Call Transaction Confirmation, Convertible
Securities that are converted prior to such date shall be allocated first to the
Base Convertible Capped Call Transaction Confirmation until all Options
thereunder are exercised or terminated.] Include for additional capped call
confirmation only.
Free Convertibility Date:
December 1, 2023
Expiration Date:
The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).
Automatic Exercise:
As provided above under “Required Exercise on Conversion Dates”.
Exercise Notice Deadline:
The second Exchange Business Day immediately preceding the “Maturity Date” (as
defined in the Indenture).
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 4:00
PM, New York City time, on the Exercise Notice Deadline in respect of the
aggregate number of Options being exercised hereunder[; provided that any
“Notice of Exercise” delivered to Dealer pursuant to the Base Convertible Capped
Call Transaction Confirmation shall deemed to be a Notice of Exercise pursuant
to this Confirmation and the terms of such Notice of Exercise shall apply,
mutatis mutandis, to this Confirmation] Include for additional capped call
confirmation only..Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Securities. For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure; provided
that notwithstanding the foregoing, such notice (and the related exercise of
Options) in connection with any conversion of Relevant Convertible Securities
during the period starting on and including the Free Convertibility Date and
ending on and including the second “Scheduled Trading Day” immediately preceding
the “Maturity Date” (each as defined in the Indenture) (the “Final Conversion
Period”) shall be effective if given after the Exercise Notice Deadline, but
prior to 4:00 PM New York City time, on the fifth Exchange Business Day
following the Exercise Notice Deadline, in which event the Calculation Agent
shall have the right to adjust in a commercially reasonable manner the Delivery
Obligation as appropriate to reflect the additional commercially reasonable
costs (including, but not limited to, hedging mismatches and market losses) and
expenses reasonably incurred by Dealer in connection with its hedging activities
(including the unwinding of any hedge position) as a result of Dealer not having
received such notice on or prior to the Exercise Notice Deadline.






--------------------------------------------------------------------------------





Notice of Convertible Security Settlement Method:
Counterparty shall notify Dealer in writing before 4:00 P.M. (New York City
time) on the Free Convertibility Date (the “Final Settlement Method Election
Date”) of the irrevocable election by the Counterparty, in accordance with
Section 14.02(a)(iii) of the Indenture, of the settlement method and, if
applicable, the “Specified Dollar Amount” (as defined in the Indenture)
applicable to Relevant Convertible Securities with a Conversion Date occurring
on or after the Final Settlement Method Election Date. If Counterparty fails
timely to provide such notice, Counterparty shall be deemed to have notified
Dealer of combination settlement with a “Specified Dollar Amount” (as defined in
the Indenture) of USD1,000 for all conversions occurring on or after the Final
Settlement Method Election Date. Counterparty agrees that, to the extent it
provides such a notice, it shall settle any Relevant Convertible Securities with
a Conversion Date on or after the Final Settlement Method Election Date in the
same manner as provided in the Notice of Convertible Security Settlement Method
it provides hereunder.
Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
To be provided by Dealer.
Settlement Terms:
 
Settlement Date:
In respect of an Exercise Date occurring on a Conversion Date on or after the
Free Convertibility Date, the settlement date for the cash and/or Shares (if
any) to be delivered in respect of the Relevant Convertible Securities converted
on such Conversion Date pursuant to Section 14.01(a)(ii) of the Indenture;
provided that the Settlement Date will not be prior to the Exchange Business Day
immediately following the date Counterparty provides the Notice of Delivery
Obligation prior to 4:00 PM, New York City time.






--------------------------------------------------------------------------------





Delivery Obligation:
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date on or after the Free Convertibility
Date, Dealer will deliver to Counterparty, on the related Settlement Date, a
number of Shares and/or amount of cash in USD for the Relevant Convertible
Securities equal to (a) the Applicable Percentage multiplied by (b) the
aggregate number of Shares, if any, that Counterparty would be obligated to
deliver to the holder(s) of the Relevant Convertible Securities converted on
such Conversion Date pursuant to Section 14.02(a)(iv) of the Indenture and/or
the aggregate amount of cash, if any, in excess of USD1,000 per Convertible
Security (in denominations of USD1,000) that Counterparty would be obligated to
deliver to holder(s) pursuant to Section 14.02(a)(iv) of the Indenture (except
that such aggregate number of Shares shall be determined without taking into
consideration any rounding pursuant to Section 14.02(j)of the Indenture and
shall be rounded down to the nearest whole number) and cash in lieu of
fractional Shares, if any, resulting from such rounding, if Counterparty had
elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities by the Convertible Security Settlement Method in the
manner specified below, as determined by the Calculation Agent in a commercially
reasonable fashion by reference to such Sections of the Indenture (this clause
(b), the “Convertible Obligation”); provided that (i) if the Convertible
Obligation exceeds the Capped Convertible Obligation, then the Delivery
Obligation shall be the Applicable Percentage multiplied by the Capped
Convertible Obligation; (ii) if, in respect of any Exercise Date, (x)(I) the
number of Shares included in the Delivery Obligation multiplied by the Share
Obligation Value Price plus (II) the amount of cash included in the Delivery
Obligation, would otherwise exceed (y) the product of the Applicable Percentage
and the relevant Net Convertible Share Obligation Value, such number of Shares
and such amount of cash shall be proportionately reduced to the extent necessary
to eliminate such excess; (iii) the Convertible Obligation (and, for the
avoidance of doubt, the Capped Convertible Obligation) shall be determined (A)
excluding any Shares and/or cash that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Securities as a result of any “make-whole
fundamental change” adjustments to the Conversion Rate pursuant to Section 14.03
or 14.04(h) of the Indenture and (B) without regard to the election, if any, by
Counterparty to adjust the Conversion Rate (and, for the avoidance of doubt, the
Delivery Obligation shall not include any interest payment on the Relevant
Convertible Securities that the Counterparty is (or would have been) obligated
to deliver to holder(s) of the Relevant Convertible Securities for such
Conversion Date); and (iv) if such exercise relates to the conversion of
Relevant Convertible Securities in connection with which holders thereof are
entitled to receive additional Shares and/or cash pursuant to the “make-whole
fundamental change” adjustment to the Conversion Rate set forth in Section 14.03
of the Indenture, then, notwithstanding the foregoing clause (iii), the
Convertible Obligation shall include such additional Shares and/or cash (as
determined by the Calculation Agent by reference to such Section of the
Indenture), except that the Delivery Obligation shall be capped so that the
value of the Delivery Obligation per Option (with the value of any Shares
included in the Delivery Obligation determined by the Calculation Agent using
the VWAP Price on the date the consideration is deliverable to the “Holder” of
such Relevant Convertible Security pursuant to the Indenture) does not exceed
the amount as determined by the Calculation Agent that would be payable by
Dealer pursuant to Section 6 of the Agreement if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount (x) the Number of Options shall be deemed to be equal to the number of
Options exercised on such Exercise Date and (y) such amount payable will be
determined as if Section 14.03 of the Indenture were deleted) was the sole
Affected Transaction and Counterparty was the sole Affected Party (determined
without regard to Section 8(c) of this Confirmation), it being understood that
the cap described in this clause (iv) is in addition to, and cumulative with,
clauses (i), (ii) and (iii) of this proviso. Notwithstanding the foregoing, and
in addition to the caps described in clauses (i), (ii), (iii) and (iv) of the
proviso above, in all events the Delivery Obligation shall be capped so that the
value of the Delivery Obligation does not exceed the value of the Convertible
Obligation multiplied by the Applicable Percentage (with the Convertible
Obligation determined based on the actual settlement method elected by
Counterparty with respect to such Relevant Convertible Securities instead of the
Convertible Security Settlement Method and with the value of any Shares included
in either the Delivery Obligation or such Convertible Obligation determined by
the Calculation Agent using the Share Obligation Value Price on the date the
consideration is deliverable to the “Holder” of such Relevant Convertible
Security pursuant to the Indenture).






--------------------------------------------------------------------------------





Capped Convertible Obligation:
In respect of an Exercise Date occurring on a Conversion Date, the Convertible
Obligation that would apply if the “Daily VWAP” for each “Trading Day” in the
“Observation Period” (each as defined in the Indenture) or, if applicable, the
assumed “Observation Period” specified in clause (ii) of “Convertible Security
Settlement Method” below, were the lesser of (x) the Cap Price and (y) the
actual “Daily VWAP” for such “Trading Day” (each as defined in the Indenture).
Net Convertible Share Obligation Value:
With respect to Relevant Convertible Securities as to a Conversion Date, (i) the
Total Convertible Share Obligation Value of such Relevant Convertible Securities
for such Conversion Date minus (ii) the aggregate principal amount of such
Relevant Convertible Securities for such Conversion Date.
Total Convertible Share Obligation Value:
With respect to Relevant Convertible Securities with respect to a Conversion
Date, (i) (A)the number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Indenture multiplied by (B)
the Share Obligation Value Price plus (ii) an amount of cash equal to the
aggregate amount of cash that Counterparty is obligated to deliver to the
holder(s) of Relevant Convertible Securities for such Conversion Date pursuant
to the Indenture (including, for the avoidance of doubt, any cash payable by
Counterparty in lieu of fractional Shares); provided that the Total Convertible
Share Obligation Value shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a direct or indirect result of any adjustments to the Conversion
Rate pursuant to an adjustment pursuant to Section 14.04(h) of the Indenture.
Share Obligation Value Price:
The opening price as displayed under the heading “Op” on Bloomberg page “PS.N
<Equity>” (or its equivalent successor if such page is not available) on the
applicable Settlement Date or other date of delivery.
Convertible Security Settlement Method:
For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 14.02(a)(iii)
of the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as
defined in the Indenture) of at least USD1,000, the Convertible Security
Settlement Method shall be the settlement method actually so specified in such
notice as being elected by Counterparty in respect of such Relevant Convertible
Securities; provided that, if no such notice is sent with respect to such
settlement method, the Convertible Security Settlement Method shall assume
Counterparty made a Cash Election with respect to such Relevant Convertible
Securities with a “Specified Dollar Amount” (as defined in the Indenture) of
USD1,000 per Relevant Convertible Security.
Notice of Delivery Obligation:
No later than the Exchange Business Day immediately following the last day of
the relevant “Observation Period,” as defined in the Indenture, Counterparty
shall give Dealer notice of the aggregate number of Shares and/or cash
comprising the Convertible Obligations for all Relevant Convertible Securities
(it being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Notice of Convertible Security Settlement
Method or Dealer’s obligations with respect to Delivery Obligation, each as set
forth above, in any way).
Other Applicable Provisions:
To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.






--------------------------------------------------------------------------------





Restricted Certificated Shares:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.
Adjustments:
 
Method of Adjustment:
Calculation Agent Adjustment. Notwithstanding Section 11.2 of the Equity
Definitions, upon the occurrence of any event or condition set forth in Sections
14.04(a), (b), (c), (d) or (e) or Section 14.05 of the Indenture that the
Calculation Agent determines would result in an adjustment under the Indenture
by reference to such Sections thereof (any such event or condition, an
“Adjustment Event”), the Calculation Agent shall make a corresponding adjustment
to any one or more of the Strike Price, Number of Options, Option Entitlement
and any other terms relevant to the exercise, settlement or payment of the
Transaction, subject to “Discretionary Adjustments” below. Immediately upon the
occurrence of any Adjustment Event, Counterparty shall notify the Calculation
Agent of such Adjustment Event; and once the adjustments to be made to the terms
of the Indenture and the Convertible Securities in respect of such Adjustment
Event have been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the results and details of such adjustments.
In addition, Dealer may make a corresponding adjustment to the terms relevant to
the exercise, settlement or payments of the Transaction (but without duplication
of any adjustment pursuant to the foregoing paragraph) upon the occurrence of
any event or condition that Dealer determines would result in an adjustment
under Section 14.05 of the Indenture in respect of the Convertible Security
Settlement Method.
For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of an Adjustment Event (including,
without limitation, under the fourth sentence of Section 14.04(c) of the
Indenture or the fourth sentence of Section 14.04(d) of the Indenture). 
Discretionary Adjustments:
Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 14.05 of the
Indenture or pursuant to Section 14.07 of the Indenture or any supplemental
indenture entered into thereunder (a “Merger Supplemental Indenture”) or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then the Calculation
Agent will determine the adjustment to be made to any one or more of the Strike
Price, Number of Options, and any other variable relevant to the exercise,
settlement or payment of or under the Transaction in a commercially reasonable
manner.
Extraordinary Events:
 
Merger Events:
Notwithstanding Section 12.1(b) of the Equity Definitions, except for purposes
of “Announcement Event” and “Adjustments to Cap Price” below, a “Merger Event”
means the occurrence of any event or condition set forth in Section 14.07 of the
Indenture.






--------------------------------------------------------------------------------





Tender Offer:
Section 12.1(d) of the Equity Definitions is hereby amended by replacing the
phrase “greater than 10% and less than 100% of the outstanding voting shares of
the Issuer” in the third and fourth line thereof with “(a) greater than 15% and
less than 100% of the outstanding Shares of the Issuer in the event that such
offer, solicitation, proposal or other event is being made by any entity or
person other than the Issuer or any subsidiary thereof or (b) greater than 20%
and less than 100% of the outstanding Shares of the Issuer in the event that
such offer, solicitation, proposal or other event is being made by the Issuer or
any subsidiary thereof”.
Consequences of Merger Events and Tender Offer:
Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that the Calculation Agent determines by reference
to Section 14.07 of the Indenture would result in an adjustment under the
Indenture, the Calculation Agent shall make a corresponding adjustment to the
terms relevant to the exercise, settlement or payment of the Transaction,
subject to “Discretionary Adjustments” above; provided that such adjustment
shall be made without regard to any “make-whole fundamental change” adjustment
to the Conversion Rate pursuant to Section 14.03 or 14.04(h) of the Indenture
and the election, if any, by Counterparty to adjust the Conversion Rate; and
provided further that if, with respect to a Merger Event, (A) the consideration
for the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation organized under the laws
of the United States, any State thereof or the District of Columbia, or (B) the
Counterparty to the Transaction following such Merger Event will not be a
corporation or will not be the Issuer following such Merger Event, in either
case, Dealer may elect in its sole discretion that Cancellation and Payment
(Calculation Agent Determination) shall apply. 
Consequences of Announcement Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (x)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”, (y) the phrase “exercise, settlement, payment
or any other terms of the Transaction (including, without limitation, the
spread)” shall be replaced with the phrase “Cap Price (provided that in no event
shall the Cap Price be less than the Strike Price)” and the words “whether
within a commercially reasonable period of time prior to or after the
Announcement Event (as determined by the Calculation Agent)” shall be inserted
prior to the word “which” in the seventh line, and (z) for the avoidance of
doubt, the Calculation Agent shall, in good faith and a commercially reasonable
manner, determine whether the relevant Announcement Event has had a material
economic effect on the Transaction and, if so, shall adjust the Cap Price
accordingly to take into account such economic effect on one or more occasions
on or after the date of the Announcement Event up to, and including, the
Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event and shall not be duplicative with any other
adjustment or cancellation valuation made pursuant to this Confirmation, the
Equity Definitions or the Agreement; provided that in no event shall the Cap
Price be adjusted to be less than the Strike Price. An Announcement Event shall
be an “Extraordinary Event” for purposes of the Equity Definitions, to which
Article 12 of the Equity Definitions is applicable; provided further that upon
the Calculation Agent making an adjustment, determined in a commercially
reasonable manner, to the Cap Price upon any Announcement Event, then the
Calculation Agent shall make an adjustment to the Cap Price upon any
announcement regarding the same event that gave rise to the original
Announcement Event, including without limitation, regarding the abandonment of
any such event, to the extent necessary to reflect the economic effect of such
subsequent announcement on the Transaction (provided that in no event shall the
Cap Price be less than the Strike Price).






--------------------------------------------------------------------------------





Announcement Event:
(i) The public announcement (whether by Counterparty or a Valid Third Party
Entity) of any Merger Event or Tender Offer, or the announcement by Counterparty
of any intention to enter into a Merger Event or Tender Offer, (ii) the public
announcement by Counterparty of an intention by Counterparty to solicit or enter
into, or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer, (iii) there occurs a public
announcement (whether by Counterparty or a Valid Third Party Entity) of any
potential acquisition by Counterparty and/or its subsidiaries where the
consideration exceeds 33% of the market capitalization of the Counterparty as of
the date of such announcement, or (iv) any subsequent public announcement
(whether by Counterparty or a Valid Third Party Entity) of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i), (ii) or (iii) of this sentence (including, without
limitation, a new announcement relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention); provided that, for the avoidance of doubt, the
occurrence of an Announcement Event with respect to any transaction or intention
shall not preclude the occurrence of a later Announcement Event with respect to
such transaction or intention.
Valid Third Party Entity
In respect of any transaction, any third party whose announcement is reasonably
determined by the Calculation Agent to have had a material economic effect on
the Shares and/or options on the Shares.
Notice of Merger Consideration and Consequences:
Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the type and amount of consideration that a holder
of Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be converted into the right to receive more than a single type
of consideration and (ii) the weighted average of the types and amounts of
consideration to be received by the holders of Shares that affirmatively make
such an election.
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.
Additional Disruption Events:
 
(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”.
(b) Failure to Deliver:
Applicable
(c) Insolvency Filing:
Applicable
(d) Hedging Disruption:
Applicable
(e) Increased Cost of Hedging:
Not Applicable 
Hedging Party:
Dealer






--------------------------------------------------------------------------------





Determining Party:
For all applicable Extraordinary Events, Dealer; all calculations and
determinations made by the Determining Party shall be made in good faith and in
a commercially reasonable manner; provided that, upon receipt of written request
from Counterparty, the Determining Party shall promptly provide Counterparty
with a written explanation describing in reasonable detail any calculation,
adjustment or determination made by it (including any quotations, market data or
information from internal or external sources used in making such calculation,
adjustment or determination, as the case may be, but without disclosing
Determining Party’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information), and shall use commercially reasonable efforts to
provide such written explanation within five (5) Exchange Business Days from the
receipt of such request.
Non-Reliance:
Applicable
Agreements and Acknowledgments Regarding Hedging Activities:
Applicable
Hedging Adjustment:
For the avoidance of doubt, whenever the Dealer, Determining Party or
Calculation Agent is permitted to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party or Dealer, as the case may
be, shall make such adjustment by reference to the effect of such event on
Dealer assuming that Dealer maintains a commercially reasonable hedge position.
Additional Acknowledgments:
Applicable

3.Calculation Agent: Dealer; provided that following the occurrence of an Event
of Default of the type described in Section 5(a)(vii) of the Agreement with
respect to which Dealer is the sole Defaulting Party, if the Calculation Agent
fails to timely make any calculation, adjustment or determination required to be
made by the Calculation Agent hereunder or to perform any obligation of the
Calculation Agent hereunder and such failure continues for five (5) Exchange
Business Days following notice to the Calculation Agent by Counterparty of such
failure, Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the date such Event of Default occurred and
ending on the Early Termination Date with respect to such Event of Default, as
the Calculation Agent.
All calculations and determinations made by the Calculation Agent shall be made
in good faith and in a commercially reasonable manner; provided that, upon
receipt of written request from Counterparty, the Calculation Agent shall
promptly provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Dealer's proprietary models or other
information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request.
4.Account Details:
Dealer Payment Instructions:
[Bank:    [_____________]
ABA#:     [_____________]
Acct No.:     [_____________]
Beneficiary: [_____________]
Ref:    [_____________]]
Counterparty Payment Instructions: To be provided.
5.Offices:
The Office of Dealer for the Transaction is:
[__________]





--------------------------------------------------------------------------------





The Office of Counterparty for the Transaction is: [Inapplicable, Company is not
a Multibranch Party.]
6.Notices: For purposes of this Confirmation:
(a)Address for notices or communications to Counterparty:
Pluralsight, Inc.
182 North Union Avenue
Farmington, Utah 84025
Attn: [__________]
(b)Address for notices or communications to Dealer:
[__________]
7.Representations, Warranties and Agreements:
(a)In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:
(i)On the Trade Date (A) none of Counterparty and its officers and directors is
aware of any material non-public information regarding Counterparty or the
Shares, and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading .
(ii) On the Trade Date, Counterparty is not engaged in any “distribution,” as
such term is defined in Regulation M under the Exchange Act (“Regulation M”),
other than (1) a distribution meeting the requirements of the exceptions set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and (2) the distribution
of Shares being made concurrently with the distribution of the Convertible
Notes. During (x) the “Observation Period” and any deemed “Observation Period”
as set forth herein applicable to the Relevant Convertible Securities and (y) in
the event an Early Termination Date is designated due to an Additional
Termination Event as a result of an Excluded Conversion Event, a period starting
on or about such Early Termination Date as reasonably determined by Dealer and
notified to Counterparty (an “Early Termination Period”), the Shares or
securities that are convertible into, or exchangeable or exercisable for, Shares
will not be subject to a “restricted period,” as such term is defined in
Regulation M.
(iii)On the Trade Date and on each day during the “Observation Period”
applicable to the Relevant Convertible Securities and any Early Termination
Period, neither Counterparty nor any “affiliate” or “affiliated purchaser” (each
as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall directly
or indirectly (including, without limitation, by means of any cash-settled or
other derivative instrument) purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares (or an equivalent interest, including a unit of beneficial interest
in a trust or limited partnership or a depository share) or any security
convertible into or exchangeable or exercisable for Shares, except through
Dealer.
(iv)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity's Own
Equity (or any successor issue statements).
(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.
(vi)Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty's board of directors authorizing the Transaction.
(vii)Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.
(viii)Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
(ix)On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty's incorporation.





--------------------------------------------------------------------------------





(x)To Counterparty’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that no such representation shall be made by Counterparty with respect to any
rules and regulations applicable to Dealer (including FINRA) arising from
Dealer’s status as a regulated entity under applicable law.
(xi)The representations and warranties of Counterparty set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement dated as of [_______],
2019, between the Counterparty and Morgan Stanley & Co. LLC and J.P. Morgan
Securities LLC as representatives of the Initial Purchasers party thereto (the
“Purchase Agreement”) are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein.
(xii)Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, (C) has total
assets of at least $50 million.
(b)Each of Dealer and Counterparty agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended, and is entering into the Transaction as principal (and
not as agent or in any other capacity, fiduciary or otherwise) and not for the
benefit of any third party.
(c)Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.
(d)Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
(e)As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Effective Date, in
substantially the form attached hereto as Annex A.
(f)Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with the Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.
(g)Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.
(h)Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.
8.Other Provisions:
(a)Right to Extend. Dealer may divide any Number of Options into additional
Options and designate the Expiration Date and the Number of Options for each
such Conversion Date (as defined in the Indenture) if Dealer determines, in good
faith and a commercially reasonable manner, that such further division is
necessary or advisable to preserve Dealer’s commercially reasonable hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner





--------------------------------------------------------------------------------





that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be compliant and consistent with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures, generally
applicable to transactions of the type of the Transactions.
(b)Additional Termination Events. The occurrence of (i) an “Event of Default”
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 6.01 of the Indenture, (ii) an Amendment Event, (iii) an
Excluded Conversion Event or (iv) Repayment Event shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party, and Dealer, in the case
of clauses (i) or (ii) above, shall be the party entitled to, or, in the case of
clauses (iii) or (iv), shall designate an Early Termination Date pursuant to
Section 6(b) of the Agreement; provided that in the case of an Excluded
Conversion Event the Transaction shall be subject to termination only in respect
of a number of Options equal to the number of Convertible Securities that cease
to be outstanding in connection with or as a result of such Excluded Conversion
Event. For the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement in
connection with an Excluded Conversion Event, the Calculation Agent shall assume
that (x) the relevant Excluded Convertible Securities shall not have been
converted and remain outstanding, and (y) in the case of an Induced Conversion,
any adjustments, agreements, additional payments, deliveries or acquisitions by
or on behalf of Counterparty or any affiliate of Counterparty in connection
therewith had not occurred. Notwithstanding the foregoing, the amount payable in
respect of such Affected Transaction pursuant to Section 6 of the Agreement in
connection with an Excluded Conversion Event shall not exceed the value of the
Convertible Obligation multiplied by the Applicable Percentage (with the
Convertible Obligation determined (a) as set forth opposite the caption
“Delivery Obligation” in Section 2 above as if the converted Convertible
Securities were not Excluded Convertible Securities and (b) based on the actual
settlement method elected by Counterparty with respect to such Convertible
Securities and with the value of any Shares included in such Convertible
Obligation determined by the Calculation Agent using the Share Obligation Value
Price on the date of such payment).
“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, any term relating to conversion of the Convertible
Securities (including changes to the conversion rate, conversion rate adjustment
provisions, conversion settlement dates or conversion conditions), or any term
that would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the consent
of Dealer.
“Excluded Conversion Event” means any conversion of any Excluded Convertible
Securities.
“Induced Conversion” means a conversion of any Excluded Convertible Securities
(A) in connection with (x) an adjustment to the Conversion Rate effected by
Counterparty (whether pursuant to Section 14.04(h) of the Indenture or
otherwise) that is not required under the terms of the Indenture or (y) an
agreement by Counterparty with the holder(s) of such Convertible Securities
whereby, in the case of either (x) or (y), the holder(s) of such Convertible
Securities receive upon conversion or pursuant to such agreement, as the case
may be, a payment of cash or delivery of Shares or any other property or item of
value that was not required under the terms of the Indenture or (B) after having
been acquired from a holder of Convertible Securities by or on behalf of
Counterparty or any of its affiliates other than pursuant to a conversion by
such Holder and thereafter converted by or on behalf of Counterparty or any
affiliate of Counterparty.
“Repayment Event” means that (i) any Convertible Securities are repurchased
(whether pursuant to Section 2.10 or 15.02 of the Indenture or for any other
reason) by Counterparty or any of its Affiliates or subsidiaries, (ii) any
Convertible Securities are delivered to Counterparty in exchange for delivery of
any property or assets of Counterparty or any of its Affiliates or subsidiaries
(howsoever described), (iii) any principal of any of the Convertible Securities
is repaid prior to the final Maturity Date (as defined in the Indenture) of the
Convertible Securities, or (iv) any Convertible Securities are exchanged by or
for the benefit of any holders of Convertible Securities thereof for any other
securities of Counterparty or any of its Affiliates (as defined in the
Indenture) (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction; provided that, no conversion of
Convertible Securities pursuant to the terms of the Indenture shall constitute a
Repayment Event. Promptly following any Repayment Event (but, in any event,
within five Scheduled Trading Days following settlement thereof), Counterparty
shall notify Dealer of such Repayment Event and the aggregate principal amount
of Convertible Securities subject to such Repayment Event (the “Repayment
Convertible Securities”) (any such notice, a “Repayment Notice”)[; provided
that, any “Repayment Notice” delivered to Dealer pursuant to the Base Capped
Call Transaction Confirmation shall be deemed to be a Repayment Notice pursuant
to this Confirmation and the terms of such Repayment Notice shall apply, mutatis
mutandis, to this Confirmation]. The receipt by Dealer from Counterparty of any
Repayment Notice shall constitute an Additional Termination Event as provided
herein. Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act and the rules and regulations thereunder, in respect of any action taken by
Counterparty in respect of a Repayment Event, including, without limitation, the
delivery of a Repayment Notice. Upon receipt of any such Repayment Notice,
Dealer shall designate an





--------------------------------------------------------------------------------





Exchange Business Day following receipt of such Repayment Notice (which Exchange
Business Day shall be on or as promptly as reasonably practicable after the
related settlement date for the relevant Repayment Event) as an Early
Termination Date with respect to a portion (the “Repayment Terminated Portion”)
of the Transaction consisting of a number of Options (the “Repayment Options”)
equal to the lesser of (x) the number of Repayment Convertible Securities in
denominations of USD1,000 that are subject to the relevant Repayment Event [(and
for the purposes of determining whether any Convertible Securities will be
Repayment Securities hereunder or under, and as defined in, the Base Capped Call
Transaction Confirmation, Convertible Securities that are subject to a Repayment
Event shall be allocated first to the Base Capped Call Transaction Confirmation
until all Options thereunder are exercised or terminated)] and (y) the Number of
Options as of the date Dealer designates such Early Termination Date, and as of
such date, the Number of Options shall be reduced by the number of Repayment
Options. Any payment or delivery in respect of such termination of the Repayment
Terminated Portion of the Transaction shall be made pursuant to Section 6 of the
Agreement and, if applicable, this Section 8(b) of the Confirmation.
Counterparty shall cause any Convertible Securities subject to a Repayment Event
to be promptly cancelled and acknowledges and agrees that, except to the extent
provided above in this Section 8(b), all such Convertible Securities subject to
a Repayment Event will be deemed for all purposes under the Transaction to be
permanently extinguished and no longer outstanding. Counterparty shall be the
sole Affected Party with respect to such Additional Termination Event and the
Repayment Terminated Portion of the Transaction shall be the sole Affected
Transaction.
(c)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty's control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty's control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
and 6(e) of the Agreement or any Cancellation Amount pursuant to Article 12 of
the Equity Definitions (any such amount, a “Payment Obligation”), then Dealer
shall satisfy the Payment Obligation by the Share Termination Alternative (as
defined below) unless (a) Counterparty gives irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable, of its election
that the Share Termination Alternative shall not apply, (b) as of the date of
such election, Counterparty represents that is not in possession of any material
non-public information regarding Counterparty or the Shares, and that such
election is being made in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws, and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
and 6(e) of the Agreement, as the case may be, shall apply.







--------------------------------------------------------------------------------





Share Termination Alternative:
If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.
Share Termination Delivery Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider a variety of factors, including the market price
of the Share Termination Delivery Units and/or the purchase price paid in
connection with the commercially reasonable purchase of Share Termination
Delivery Property.
Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent.
Failure to Deliver:
Applicable
Other Applicable Provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(d)Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of legal counsel, the
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction (the “Hedge Shares”) cannot be sold in the U.S. public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, use its commercially reasonable efforts to make available to Dealer an
effective registration statement under the Securities Act to cover the resale of
such Hedge Shares and (A) enter into an agreement, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering for companies of a similar size in a similar
industry, (B) provide accountant's “comfort” letters in customary form for
registered offerings of equity securities for companies of a similar size in a
similar industry, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty in customary form for registered offerings of
equity securities for companies of a similar size in a similar industry, (D)
provide other customary opinions, certificates and closing documents customary
in form for registered offerings of equity securities for companies of a similar
size in a similar industry and (E) afford Dealer a reasonable opportunity to
conduct a “due diligence” investigation with respect to Counterparty customary
in scope for underwritten offerings of equity securities for companies of a
similar size in a similar industry; provided, however, that if Counterparty
elects clause (i) above but Dealer, in its commercially reasonable discretion,
is not satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
8(d) shall apply at the election of Counterparty; (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of companies of a similar
size in a similar industry, in form and substance commercially reasonably
satisfactory to Dealer using best efforts to include customary representations,





--------------------------------------------------------------------------------





covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements of equity
securities of companies of a similar size in a similar industry, as is
reasonably acceptable to Dealer (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its good
faith and commercially reasonable judgment, to compensate Dealer for any
customary liquidity discount from the public market price of the Shares incurred
on the sale of Hedge Shares in a private placement); or (iii) purchase the Hedge
Shares from Dealer at the Relevant Price on such Exchange Business Days, and in
the amounts, requested by Dealer.
(e)Repurchase Notices. Counterparty shall, at least one Scheduled Valid Day
prior to any day on which Counterparty intends to effect any repurchase of
Shares, give Dealer written notice of such repurchase (a “Repurchase Notice”) on
such day if, following such repurchase, the Notice Percentage would reasonably
be expected to be (i) greater than 8.0% and (ii) greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of the date hereof). The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the Number of Shares and
the denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty fails to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses
(including losses relating to the Dealer's hedging activities as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including
without limitation, any forbearance from hedging activities or cessation of
hedging activities and any losses in connection therewith with respect to the
Transaction), claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act or under any U.S. state or federal law, regulation or regulatory
order, in each case, relating to or arising out of such failure. If for any
reason the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty, in each
case relating out of such failure. This indemnity shall survive the completion
of the Transaction contemplated by this Confirmation and any assignment and
delegation of the Transaction made pursuant to this Confirmation or the
Agreement shall inure to the benefit of any permitted assignee of Dealer.
Counterparty will not be liable under this indemnity provision to the extent any
loss, claim, damage, liability or expense is found in a final judgment by a
court to have resulted from Dealer’s gross negligence or willful misconduct.
(f)Transfer and Assignment.
(i) Either party may transfer or assign any of its rights or obligations under
the Transaction with the prior written consent of the non-transferring party,
such consent not to be unreasonably withheld or delayed; provided that Dealer
may transfer or assign without any consent of Counterparty its rights and
obligations hereunder, in whole or in part, to (A) any affiliate of Dealer whose
obligations would be guaranteed by Dealer [or Dealer Parent] If applicable. or
(B) any person (including any affiliate of Dealer whose obligations are not
guaranteed in the manner described in clause (A)) or any person whose
obligations would be guaranteed by a person (a “Designated Transferee”), in
either case under this clause (B), with a rating for its long-term, unsecured
and unsubordinated indebtedness at least equivalent to Dealer's (or its
guarantor's), provided however that, in the case of this clause (B), in no event
shall the credit rating of the Designated Transferee or of its guarantor
(whichever is higher) be lower than A3 from Moody's Investor Service, Inc. or
its successor or A- from Standard and Poor's Rating Group, Inc. or its
successor; provided further that (i) Dealer will notify Counterparty in writing
prior to any proposed transfer or assignment to a Designated Transferee, (ii)
either (x) the transferee in any such transfer is a “dealer in securities”
within the meaning of Section 475(c)(1) of the Code or (y) such transfer does
not result in a deemed exchange by Counterparty within the meaning of Section
1001 of the Code, (iii) as a result of any such transfer or assignment,
Counterparty will not be required to pay the transferee or assignee of such
rights or obligations on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than the amount, if any, that Counterparty would have been
required to pay Dealer in the absence of such transfer or assignment and (iv)
the transferee or assignee shall provide Counterparty with a complete and
accurate U.S. Internal Revenue Service Form W-9 or W-8 (as applicable) prior to
becoming a party to the Transaction. If at any time at which (1) the Equity
Percentage exceeds 8.0% or (2) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
the Business Combinations Statute or other federal, state or local law, rule,
regulation or regulatory order or organizational documents or contracts of
Counterparty applicable to ownership of Shares (“Applicable Restrictions”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership





--------------------------------------------------------------------------------





in excess of a number of Shares equal to (x) the number of Shares that would
give rise to reporting, registration, filing or notification obligations or
other requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Restrictions and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 1% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”), Dealer, in its reasonable discretion, is unable to effect
a transfer or assignment to a third party in accordance with the requirements
set forth above after its commercially reasonable efforts on pricing and terms
and within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Valid
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that an Excess Ownership Position no longer
exists following such partial termination. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.
(ii) In the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that Dealer
may impose including, but not limited, to the following conditions:
(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;
(B)Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);
(C)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of customary legal opinions with respect to
securities laws and other matters by such third party and Counterparty as are
reasonably requested and reasonably satisfactory to Dealer;
(D)Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;
(E)An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;
(F)Without limiting the generality of clause (B), Counterparty shall have caused
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and
(G)Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.
(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty solely to the extent of any such
performance.
(g)Staggered Settlement. If Dealer determines reasonably and in good faith that
the number of Shares required to be delivered to Counterparty hereunder on any
Settlement Date would have resulted in the Equity Percentage on such date to
exceed an Excess Ownership Position, then Dealer may, by notice to Counterparty
prior to such Settlement Date (a “Nominal





--------------------------------------------------------------------------------





Settlement Date”), elect to deliver any Shares due to be delivered on one or
more dates (each, a “Staggered Settlement Date”) or at two or more times on the
Nominal Settlement Date as follows:
(i)in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the 20th Exchange
Business Day after such Nominal Settlement Date) or delivery times and how it
will allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates or delivery times; and
(ii)the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.
(h)Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, Counterparty and each of its employees, representatives, or
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Counterparty relating to such tax treatment and tax structure.
(i)No Netting and Set-off. The provisions of Section 2(c) of the Agreement shall
not apply to the Transaction. Each party waives any and all rights it may have
to set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party, whether arising under the Agreement, under any other agreement between
parties hereto, by operation of law or otherwise.
(j)Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty's bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty's bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.
(k)Early Unwind. In the event the sale by Counterparty of the [Base Convertible
Securities] Include for base capped call confirmation only. [Optional
Convertible Securities] Include for additional capped call confirmation only. is
not consummated with the Initial Purchasers pursuant to the Purchase Agreement
for any reason by the close of business in New York on [Date] (or such later
date as agreed upon by the parties) ([Date] or such later date being the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from, and agrees not to make any claim against the other party
with respect to, any obligations or liabilities of either party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.
(l)Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.
(m)Amendments to Equity Definitions and the Agreement. Subject to the terms set
forth above under Method of Adjustment, and solely with respect to the Cap
Price, the following amendments shall be made to the Equity Definitions:
(i) solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference in the Equity Definitions to a Strike Price
shall be deemed to be a reference to either of the Strike Price or the Cap
Price, or both, as appropriate;
(ii) for the purpose of any adjustment under Section 11.2(c) of the Equity
Definitions, the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: (c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the theoretical value of the relevant Shares or options on the Shares
(provided that such event is not based on (x) an observable market, other than
the market for Counterparty’s own stock or (y) an observable index, other than
an index calculated measured solely by reference to Counterparty’s own
operations) and, if so, will (i) make appropriate adjustment(s), if any,
determined in a commercially reasonable manner, to any one or more of: and, the
portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that





--------------------------------------------------------------------------------





no adjustments will be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares)” and replacing such latter phrase with the words “(provided that, solely
in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no adjustments will
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares but, for the avoidance of
doubt, solely in the case of Sections 11.2(e)(ii)(B) through (D), (iii) (vi) and
(vii) adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares)”;
 
(iii) Section 11.2(a) of the Equity Definitions is hereby amended by
(1) deleting the words “in the determination of the Calculation Agent, a
diluting or concentrative effect” and replacing these words with “in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect”; and (2) adding at the end thereof “; provided that such event is not
based on (i) an observable market, other than the market for Counterparty’s own
stock or (ii) an observable index, other than an index calculated measured
solely by reference to Counterparty’s own operations”;
 
(iv) Section 11.2(e)(vii) of the Equity Definitions is hereby amended and
restated as follows: “any other corporate event involving the Counterparty that
in the commercially reasonable judgment of the Calculation Agent has a material
economic effect on the theoretical value of the Shares or options of the Shares;
provided that such corporate event involving the Counterparty is not based on
(a) an observable market, other than the market for Counterparty’s own stock or
(b) an observable index, other than an index calculated measured solely by
reference to Counterparty’s own operations.”; and
(v) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.
(n)Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Premium by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control (including,
without limitation, where Counterparty elects to deliver or receive cash) or in
those circumstances in which holders of Shares would also receive cash.
(o)Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED HEREBY.
(p)Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.
(q)Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.
(r)Counterparts. This Confirmation may be executed in several counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
(s)Tax Matters.
(i)Payee Representations:
For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:
Counterparty is a corporation and a U.S. person (as that term is defined in
Section 7701(a)(30) of the Code and used in Section 1.1441-4(a)(3)(ii) of the
United States Treasury Regulations) for U.S. federal income tax purposes.
For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representations to Counterparty:
[Dealer is a U.S. person (as that term is used in Section 1.1441-4(a)(3)(ii) of
the United States Treasury Regulations) for U.S. federal income tax purposes.]
(ii)Tax Documentation. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver to Dealer one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor





--------------------------------------------------------------------------------





thereto) and Dealer agrees to deliver to Counterparty, as applicable, a U.S.
Internal Revenue Service Form W-8 or Form W-9 (or successor thereto). Such forms
or documents shall be delivered (i) on or before the date of execution of this
Confirmation, (ii) upon Counterparty or Dealer, as applicable, learning that any
such tax form previously provided by it has become obsolete or incorrect and
(iii) upon reasonable request of the other party.
(iii)Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a "FATCA Withholding Tax"). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.
(iv)HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Code is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.
(t)U.S. QFC Stay Rules. The parties agree that (i) to the extent that prior to
the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Agreement, and for such purposes this Agreement shall be
deemed a Protocol Covered Agreement and each party shall be deemed to have the
same status as Regulated Entity and/or Adhering Party as applicable to it under
the Protocol; (ii) to the extent that prior to the date hereof the parties have
executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Agreement and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Agreement, and for such purposes this Agreement shall be deemed a
“Covered Agreement,” Dealer shall be deemed a “Covered Entity” and Dealer shall
be deemed a “Counterparty Entity.” In the event that, after the date of this
Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this Section 8(u) of the
Confirmation. In the event of any inconsistencies between this Agreement and the
terms of the Protocol, the Bilateral Agreement or the Bilateral Terms (each, the
“QFC Stay Terms”), as applicable, the QFC Stay Terms will govern. Terms used in
this paragraph without definition shall have the meanings assigned to them under
the QFC Stay Rules. For purposes of this paragraph, references to “this
Agreement” include any related credit enhancements entered into between the
parties or provided by one to the other. In addition, the parties agree that the
terms of this paragraph shall be incorporated into any related covered affiliate
credit enhancements, with all references to Dealer Parent replaced by references
to the covered affiliate support provider.
“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81-8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.
(u) [Reserved]. Insert Dealer specific provisions, if any.




23




 







--------------------------------------------------------------------------------





Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.


Yours faithfully,
[DEALER]


By:                
Name:
Title:
Agreed and Accepted By:
PLURALSIGHT, INC.
By        
Name:
Title:





--------------------------------------------------------------------------------







Schedule 1
[Form of Guarantee]





--------------------------------------------------------------------------------





Annex A


Form of Opinion


1.
The Counterparty has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware.

2.
The Confirmation has been duly authorized, executed and delivered by the
Counterparty.

3.
The execution and delivery by the Counterparty of the Confirmation, and the
undertaking by the Counterparty of its obligations under the Confirmation and
the consummation of the transactions therein contemplated do not violate, will
not result in any violation by the Counterparty of its Certificate of
Incorporation or its Bylaws.

4.
The execution and delivery by the Counterparty of the Confirmation, and the
undertaking by the Counterparty of its obligations under the Confirmation and
the consummation of the transactions therein contemplated, will not constitutes
a violation of, or a default under, any material agreement of the Counterparty.












